Citation Nr: 1333470	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  10-48 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to an initial evaluation in excess of 10 percent for patellofemoral syndrome of the right knee.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to January 1997 with subsequent National Guard service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for low back and neck disabilities, granted service connection for patellofemoral syndrome of the right knee, and assigned a 10 percent rating for it.  The Veteran has disagreed with the denials of service connection and the evaluation assigned for his right knee disability.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for low back and neck disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 30, 2011, flexion of the right knee was not less than 90 degrees, and extension was not limited by more than 10 degrees.  There was pain on motion.

2.  From August 30, 2011, flexion was to 40 degrees, and extension was to 15 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for patellofemoral syndrome of the right knee, prior to August 30, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2013).

2.  The criteria for a 10 percent evaluation for limitation of flexion of the right knee have been met, effective August 30, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).

3.  The criteria for a 20 percent evaluation for limitation of extension of the right knee have been met, effective August 30, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

This appeal is from the initial rating assigned with the award of service connection.  The statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  The September 2010 statement of the case properly provided notice on the downstream issue of an increased initial rating.  A December 2011 supplemental statement of the case readjudicated the claim after additional evidence was received.  It is not alleged that notice has been less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (when a claim has been substantiated, the Veteran bears the burden of demonstrating prejudice from defective notice with respect to downstream issues). 

The evidence includes private and VA medical records, the reports of VA examinations, statements submitted on behalf of the Veteran and his testimony at a hearing before the undersigned.  As is discussed in greater detail below, the examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  

Factual background, Legal criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran was afforded a VA examination for his right knee condition in November 2008.  He reported he took medication for it.  An examination disclosed he walked with an antalgic gait.  There was no evidence of abnormal weight bearing.  Active range of motion was from 0-95 degrees, with pain beginning at 70 degrees, and passive range of motion was from 0-110 degrees.  There was no additional limitation of motion on repetitive use.  It was indicated there was tenderness, painful movement and guarding of movement.  There was no crepitation, instability, or patellar or meniscus abnormality.  Clicks or snaps were present, and there was grinding.  The diagnosis was patellofemoral syndrome of the right knee.  The examiner indicated the condition had significant effects on occupational activities.  

Several statements dated June 2009 were received on behalf of the Veteran.  J.B. noted he had witnessed the Veteran's continuing suffering regarding his right knee.  R.G. also said he had observed that the Veteran had endured pain in his right knee.  T.H. wrote she had seen the Veteran experience extreme pain in his right knee.  

Private medical records reflect that when the Veteran was seen in May 2009, active range of motion of the right knee was from -3 to 125 degrees.  There was tenderness on palpation of the patella.  The pertinent assessment was right knee pain.  In July 2009, it was stated the Veteran had attended all eight scheduled visits for physical therapy.  Active range of motion of the right knee was reported to be within normal limits, and was listed as being from -2 to 129 degrees.  

VA outpatient treatment records disclose the Veteran was seen in November 2008.  An examination revealed pain with extension of the right knee.  The pain was located inferomedially on lateral pressure.  There was no crepitation, swelling, rubor, or calor.  There was minimal pain on patellar motion.  It was noted in April 2009 that the Veteran had crepitation and medial tenderness of the right knee, but no edema, or evidence of joint instability. The assessment was osteoarthritis of the knee.  The Veteran complained of knee pain in February 2010.  It was stated he had obtained good results from previous steroid injections to the knee.  The assessment was degenerative joint disease of the right knee.  

The Veteran was seen at a private facility in Apri 2011 and reported he was having increasing problems with his right knee.  No findings concerning the right knee were reported.

A private physician related in July 2011 that the Veteran had been treated on several occasions for knee pain.  

The Veteran was afforded a VA examination of the right knee in on August 30, 2011.  He asserted his right knee pain was constant and described it as being 10/10 in severity.  There was mild relief of pain with medication.  He stated the right knee pops, locks and grinds.  He reported he used a knee brace on occasion, and that he has had physical therapy with little success.  Right knee flexion was to 40 degrees, with pain beginning at 40 degrees, and extension was to 15 degrees.  The examiner indicated the Veteran did not have additional limitation of motion following repetitive use testing.  It was reported he had less movement than normal and pain on movement of the right knee.  There was tenderness to palpation.  There was normal strength of the right knee, with no instability.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner also indicated the Veteran's knee condition impacted his ability to work.  It was noted the Veteran worked as a volunteer.

A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees.  When flexion is limited to 30 degrees, a 20 percent evaluation may be assigned.  When flexion is limited to 45 degrees, a 10 percent rating is assignable.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A 50 percent evaluation may be assigned when extension of the leg is limited to 45 degrees.  When extension is limited to 30 degrees, a 40 percent evaluation is assignable.  When limited to 20 degrees, a 30 percent rating may be assigned.  When extension is limited to 15 degrees, a 20 percent evaluation may be assigned.  When limited to 10 degrees, a 10 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

As noted above, in order to assign a higher rating for the Veteran's service-connected right knee disability, the evidence must establish his range of motion has decreased.  The November 2008 VA examination showed that range of motion was from 0-95 degrees.  Similarly, when the Veteran was seen at a private faculty in July 2009, range of motion was 2-129 degrees.  These findings are consistent with the 10 percent evaluation that has been assigned.  The Board concludes the objective findings are of greater probative value than the Veteran's allegations regarding the severity of his right knee disability.  

However, the most recent VA examination, conducted on August 30, 2011, demonstrated range of motion of the right knee from 15-40 degrees.  Thus, the Veteran has compensable limitation of both flexion and extension.  The Board notes that the VA General Counsel has held that separate ratings may be assigned for compensable limitation of flexion and extension of the knee.  VAOPGCPREC 9-2004.  The Board finds that a 10 percent evaluation may be assigned for limitation of flexion of the right knee, and a 20 percent rating, but no higher, for limitation of extension of the right knee, from the date of the VA examination, that is, August 30, 2011.  There is no evidence that extension is limited to 20 degrees which would warrant a 30 percent evaluation.  

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2013) would warrant a higher rating for the Veteran's left shoulder disability.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. Brown, 8, Vet. App. 202 (1995).  The Board points out that the most VA examination shows that repetitive motion did not produce additional limitation in range of motion of the right knee.  The Board finds that any pain the Veteran experiences is contemplated in the evaluation that has been assigned for his right knee disability. 

The Board recognizes that a separate rating may be assigned for instability of the knee.  However, there is no clinical evidence of instability of the right knee.  As noted above, both VA examinations demonstrated the right knee is stable.  Thus, entitlement to a separate evaluation for lateral instability is not warranted for the right knee.  See VAOPGCPREC 23-97 (July 1, 1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257).

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his right knee disability renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

Finally, the Board has considered whether referral for extraschedular consideration is warranted.  The Board notes that all findings and impairment associated with the service-connected right knee disability encompassed by the schedular criteria for the ratings assigned.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See  Thun v. Peake, 22 Vet. App. 111 (2008).



ORDER

An initial evaluation in excess of 10 percent for patellofemoral syndrome of the right knee, prior to August 30, 2011, is denied.

An initial evaluation of 10 percent for limitation of flexion of the right knee, effective August 30, 2011, is granted, subject to the governing law and regulations pertaining to the payment of monetary benefits.

An initial evaluation of 20 percent for limitation of extension of the right knee, effective August 30, 2011, is granted, subject to the governing law and regulations pertaining to the payment of monetary benefits.


REMAND

The Veteran also asserts service connection is warranted for low back and neck disabilities.  He was treated at a service department facility on April 3, 2001.  He reported neck pain and upper and lower back pain with periodic spasms.  An examination disclosed good range of motion.  He complained of pin at the back of the neck.  The left sternomastoid and upper trapezius were tender.  He was again evaluated later that day and it was stated he was hit by another car going 90 miles per hour.  The assessment was upper left back sprain, status post motor vehicle accident.  

The service treatment records show that the "remarks" section of a sick slip issued in February 2003 noted neck pain and lower back.  The Veteran was to be in quarters for 48 hours and to avoid physical training for one week.  

A report of medical history in November 2005 shows the Veteran denied recurrent back pain.  An examination showed the spine and neck were normal.

In May 2009, a memorandum signed by V.W., a first sergeant of the 173rd Personnel Support Detachment, certified that the Veteran attended drill the week of April 1-4, 2001 and was involved in a motor vehicle accident.  It was stated he was observed at a medical facility for observation of his neck and back.

During the hearing before the undersigned in March 2013, the Veteran testified he was discharged in 2007, not 2004 as the RO has stated.  It is not clear if any such service was active duty, active duty for training or inactive duty training.  

The Veteran has submitted a receipt from Nebben Chiropractic Center which indicates he was treated at that facility in June 2006.  No treatment records have been associated with the claims folder.

A November 2011 addendum to the VA examination report of August 2011 shows the examiner noted that the Veteran was apparently first treated for his back following service in May 2009.  It was also stated that the injury sustained in the motor vehicle accident in 2001 was self-limiting.  It appears, however, this was predicated in part on a determination that the Veteran was not treated for any back or neck complaints until 2009.  There is some indication in the record this may not be true. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Verify all periods of National Guard service.  Obtain any service treatment records for such periods of service, to include any accident/incident reports related to a motor vehicle accident in April 2001.

2.  Contact the Veteran and request he provide the names, dates of treatment and addresses for any medical provider, VA and non-VA, who treated him for low back or neck disabilities since his discharge from service.  The RO should specifically this information from Nebben Chiropractic Center.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, not already of record.

3.  If appropriate, based on the evidence obtained, schedule a VA orthopedic examination to determine the nature and etiology of any current low back or neck disability.  The claims folder should be made available to the examiner in conjunction with the examination.  The examiner is requested to provide an opinion concerning whether it is at least as likely as not (50 percent probability or higher) that any current low back or neck disability is related to service, to include any motor vehicle accident in April 2001.  The rationale for any opinion should be set forth.  

4.  The RO should then review the record and readjudicate the claim.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


